         Case 3:19-cv-00221-KGB Document 26 Filed 09/29/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

KEVIN IMMEL,
#660654                                                                              PLAINTIFF

v.                             Case No. 3:19-cv-00221-KGB-BD

DOYLE RAMEY, et al.                                                              DEFENDANTS

                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 25). No objections have been filed, and the time to file

objections has passed. After careful consideration, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Id.). The Court therefore grants defendants’ motion for summary judgment (Dkt.

No. 19), to which plaintiff Kevin Immel responded and defendants replied (Dkt Nos. 23, 24). The

Court dismisses with prejudice Mr. Immel’s complaint (Dkt. No. 2).

       It is so ordered this 29th day of September, 2020.
                                                 _____________________________
                                                 Kristine G. Baker
                                                 United States District Judge
